FILED
                            NOT FOR PUBLICATION                             JAN 30 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUOPING ZHANG                                    No. 08-74518

              Petitioner,                        Agency No. A097-881-443

  v.

ERIC H. HOLDER, JR., U.S. Attorney               MEMORANDUM *
General,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 11, 2013 **
                               Pasadena, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BELL,*** District Judge.

       Petitioner Guoping Zhang, a native and citizen of the People’s Republic of

China, petitions for review of a decision by the Board of Immigration Appeals


       *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36–3.
       **
      The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).

       ***
        The Honorable Robert Holmes Bell, United States District Judge for the
Western District of Michigan, sitting by designation.
(BIA) affirming the Immigration Judge’s (IJ) denial of asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). This petition is

denied.

      Petitioner did not raise arguments before the BIA regarding the IJ’s findings

on withholding of removal or protection under the CAT. Therefore, Petitioner did

not exhaust his administrative remedies in regard to those claims, and we lack

jurisdiction to review them. 8 U.S.C. § 1252(d). See also Barron v. Ashcroft, 358
F.3d 674, 677 (9th Cir. 2004).

      We do have jurisdiction under 8 U.S.C. § 1252(a)(1) to review the denial of

asylum. We review BIA decisions on eligibility for asylum under the substantial

evidence standard. Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998). Under this

standard, “a petitioner contending that the Board’s findings are erroneous must

establish that the evidence not only supports that conclusion, but compels it.”

Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995).

      The applicant for asylum bears the burden of establishing that he is a refugee

entitled to asylum within the meaning of section 101(a)(42) of the Immigration and

Nationality Act (INA),1 8 U.S.C. § 1101(a)(42). 8 U.S.C. § 1158(b)(1)(B)(i). The

applicant must demonstrate that he “is unable or unwilling to return to . . . [the

      1
      Because Petitioner filed his initial application for asylum in October 2004,
The REAL ID Act of 2005 is inapplicable to this petition.

                                           2
country of his nationality] because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A).

      To show past persecution, a petitioner must show, inter alia, an incident that

rises to the level of persecution. Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.

2000). The IJ found that Petitioner’s single instance of detention in China on

account of his whistleblowing did not rise to the level of persecution, and that

Petitioner failed to demonstrate a connection between his past mistreatment and a

protected ground under the INA. The BIA affirmed these findings. We agree. A

single instance of detention and beating, which results in non-serious injuries, does

not constitute persecution. See Gu v. Gonzales, 454 F.3d 1014, 1020 (9th Cir.

2006); Prasad v. INS, 47 F.3d 336, 339 (9th Cir. 1995). Petitioner’s testimony was

vague as to the extent of the injuries he suffered. Such undetailed testimony, in the

absence of corroborating evidence that the beating resulted in serious injuries, does

not compel a finding that Petitioner suffered past persecution.

      In the absence of past persecution, an applicant must show a well-founded

fear of future persecution that is both subjectively genuine and objectively

reasonable. Duarte de Guinac v. INS, 179 F.3d 1156, 1159 (9th Cir. 1999). A fear

is objectively reasonable if there is “a ‘reasonable possibility’ that [the applicant]



                                            3
will be persecuted” on account of a statutorily-protected ground. INS v. Elias-

Zacarias, 502 U.S. 478, 489–90 (1992) (quoting INS v. Cardoza-Fonseca, 480
U.S. 421, 440 (1987)). The IJ found that Petitioner’s fear of persecution on

account of his Christianity was not objectively reasonable. The BIA affirmed this

finding and additionally concluded that Petitioner lacked an objectively reasonable

fear of persecution based on his past whistleblowing, an issue the IJ did not

explicitly reach. We agree. The evidence Petitioner presented on his behalf was

minimal and nonspecific. Moreover, the record contains substantial evidence

undermining Petitioner’s claim that he would be persecuted. In total, the evidence

does not compel a finding that there is a reasonable possibility Petitioner would be

persecuted upon his return to China, either on account of his Christianity or his

past whistleblowing.

      PETITION DENIED.




                                          4